En Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
La apelante demandó al Municipio de Mayagüez recla-mándole cinco mil dólares de indemnización por los perjui-cios que alegó haber sufrido como consecuencia de una caída que sufrió y que le causó una herida en la frente y la rotura del hueso del brazo derecho, producida al pasar de noche por encima de una plancha vieja de hierro que los emplea-dos de la demandada colocaron sobre una excavación que hicieron en la acera de una calle de Mayagüez, sin que colo-caran luz ni señal alguna para evitar -el paso de la gente sobre dicha plancha.
La sentencia recaída en el pleito declaró sin lugar la de-manda y en la opinión que para fundamentarla escribió el juez expone que habiéndole inspirado más crédito los testi-gos del-demandado que los de la demandante, decidía el con-flicto de la evidencia en favor de la parte demandada.
La evidencia fué en efecto contradictoria en cuanto a la causa del accidente que sufrió la demandante pues mientras sus testigos declararon que para tapar el hoyo que había sido hecho en la acera para colocar una boca de incendio se puso una plancha de hierro en malas condiciones y que allí no fué colocada luz para avisar el peligro, los testigos de la demandada afirmaron lo contrario.
No se alega en esta apelación que el juez decidiera el conflicto de la evidencia influido por pasión, prejuicio o par-cialidad, y como del examen que hemos hecho de las pruebas no podemos declarar que cometiera error al negar crédito a los testigos de la demandante y al concedérselo a los de la demandada, debemos aceptar su conclusión respecto a las *203pruebas, ele acuerdo con nuestra 'constante jurisprudencia sobre el particular, y, siendo razonable el cuidado tomado por la demandada para prevenir accidentes a los viandantes, debemos confirmar la sentencia apelada.

Confirmada la sentencia, apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.